Name: COMMISSION REGULATION (EC) No 685/96 of 16 April 1996 amending Regulations (EC) No 66/96, (EC) No 70/96 and (EC) No 79/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 17. 4. 96 I EN I Official Journal of the European Communities No L 96/7 COMMISSION REGULATION (EC) No 685/96 of 16 April 1996 amending Regulations (EC) No 66/96, (EC) No 70/96 and (EC) No 79/96 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulations (EC) No 66/96 (*), (EC) No 70/96 (6) and (EC) No 79/96 f) establish standard import values for determining the entry price of certain fruit and vegetables; Whereas an error has been discovered in the Annex to those Regulations; whereas the Regulations in question should therefore be corrected; Whereas application of the corrected standard import values must be requested by the interested party so that he is not placed at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 1 . The standard import values listed in the Annex to Regulation (EC) No 66/96 are hereby replaced by those listed in Annex I hereto. 2. The standard import values listed in the Annex to Regulation (EC) No 70/96 are hereby replaced by those listed in Annex II hereto . 3 . The standard import values listed in the Annex to Regulation (EC) No 79/96 are hereby replaced by those listed in Annex III hereto . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. At the request of the party concerned:  Article 1 ( 1 ) shall apply on 18 January 1996,  Article 1 (2) shall apply on 19 January 1996,  Article 1 (3) shall apply from 20 to 22 January 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1996. For the Commission Franz FISCHLER Member of the Commission ') OJ No L 337, 24. 12 . 1994, p. 66 . 2) OJ No L 307, 20. 12. 1995, p. 21 . 3) OJ No L 387, 31 . 12. 1992, p. 1 . *) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 13, 18 . 1 . 1996, p. 21 . «) OJ No L 14, 19 . 1 . 1996, p. 14. t) OJ No L 15, 20 . 1 . 1996, p. 16 . No L 96/8 1 EN I Official Journal of the European Communities 17. 4. 96 ANNEX I (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 15 052 64,5 0805 20 13,0805 20 15, 060 80,2 0805 20 17,0805 20 19 052 59,0 064 59,6 464 l65' ° 066 41,7 624 77,1 068 62,3 999 100,4 0805 30 20 052 65,3 204 44,8 204 45,8 208 44,0 388 67,5 212 117,9 400 50,9 624 80 '4 512 54,8 999 66,2 520 66,5 0707 00 10 052 111,6 524 100,8 053 166,9 528 87,1 060 61,0 600 74,4 066 53,8 624 41,6 068 132,3 999 65&gt;5 204 1443 0808 10 51,0808 10 53, 0808 10 59 052 64,0 624 152,0 064 78,6 999 117,4 38g 392 0709 10 10 220 453,6 400 72'? 999 453&gt;6 404 65,6 0709 90 71 052 113,1 508 68,4 204 77,5 512 51,2 412 54,2 524 57,4 624 209,5 528 48,0 999 113,6 624 86,5 0805 10 01 , 0805 10 05, 728 107&gt;3 0805 10 09 052 47,4 800 78,0 204 50,3 804 21,0 208 68,2 999 64&gt;5 212 43,5 0808 20 31 052 86,3 388 40,5 064 72,5 448 31,5 388 79'6 400 100,6 600 6(M 512 89,7 624 60,0 528 84,1 999 50,2 624 79,0 0805 20 11 052 67,2 728 1154 204 72,0 800 55,8 624 58,6 804 112,9 999 65,9 999 87,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1 994, p. 1 7). Code '999 stands for 'of other origin'. Official Journal of the European Communities No L 96/917. 4. 96 I EN I ANNEX II (ECU/100 kg) (ECU/100 kg) CN code Third country Standard import CN code Third country Standard importcode (') value code (') value 0702 00 15 052 64,5 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 56,9 064 59,6 464 102,7 066 624 76,141,7 068 999 78,6 62,3 0805 30 20 052 63,2 204 48,5 204 45,8 208 44,0 388 67,5 212 117,9 400 50,9 624 76,2 512 54,8 999 66,1 520 66,5 0707 00 10 052 111,6 524 100,8 053 166,9 528 87,1 060 61,0 600 65,4 066 53,8 624 57,1 068 132,4 999 65,9 204 144,3 0808 10 51 , 0808 10 53,0808 10 59 052 64,0 624 164,7 064 78,6 999 119,2 388 39,2 0709 10 10 220 453,6 400 68,2 \ 999 453,6 404 69,5 0709 90 71 052 99,5 508 68,4 \ 204 77,5 512 51,2 412 54,2 524 57,4 624 241,6 528 48,0 999 118,2 624 86,5 0805 10 01 , 0805 10 05, 728 107,3 0805 10 09 052 43,3 800 78,0 204 47,0 804 21,0 208 68,2 999 64,4 212 25,0 0808 20 31 052 86,3 388 40,5 064 72,5 388 79,6 448 30,8 400 93,2 600 57,5 512 89,7 624 66,0 528 84,1 999 47,3 624 79,0 0805 20 1 1 052 70,1 728 115,4 204 72,2 800 55,8 624 86,3 \ 804 112,9 999 76,2 l 999 86,8 (  ) Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code '999' stands for 'of other origin . No L 96/ 10 EN Official Journal of the European Communities 17. 4. 96 ANNEX III (ECU/100 kg) (ECU/100 kg) CN code Third country code (') Standard import value CN code Third country code (') Standard import value 0702 00 15 052 64,5 0805 20 13, 0805 20 15, 060 80,2 0805 20 17, 0805 20 19 052 60,0 064 59,6 464 102,7 066 41,7 624 81,3 999 81,3 068 62,3 0805 30 20 052 66,6 204 49,0 204 45,8 208 44,0 388 67,5 212 117,9 400 50,9 624 80,3 512 54,8 999 66,6 520 66,5 0707 00 10 052 111,6 524 100,8 ! 053 139,3 528 87,1 060 61,0 600 70,2 066 53,8 624 57,1 068 132,4 999 66,7 204 144,3 0808 10 51 , 0808 10 53, 0808 10 59 052 64,0 624 164,7 064 78,6 999 115,3 \ 388 39,2 0709 10 10 220 453,6 400 80,4 999 453,6 I 404 69,5 0709 90 71 052 99,5 508 68,4 l 204 77,5 512 51,2 412 54,2 524 57,4 624 241,6 528 48,0 999 118,2 624 86,5 0805 10 01 , 0805 10 05, 728 107,3 0805 10 09 052 51,3 800 78,0 204 45,8 804 21,0 208 68,2 999 65,3 212 42,1 0808 20 31 052 86,3 388 40,5 064 72,5 388 79,6 448 30,8 400 94,9 600 62,5 512 89,7 624 58,4 528 84,1 999 49,9 624 79,0 0805 20 11 052 70,1 728 115,4 204 72,6 800 55,8 624 86,3 804 112,9 999 76,3 | 999 87,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). Code *999 ' stands for 'of other origin .